DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 and 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIN (WO 2018053804 A1).
a.	Referring to claims 1, 15, 16, 20, 28 and 30:
	Regarding claims 1, 15, 16, 20, 28 and 30, Xin teaches a method for wireless communications at a user equipment (UE), comprising: receiving a system parameter identified by a network entity (Page 8, section 102…. security parameter); receiving a cell identifier during a connection procedure between the UE and a base station in wireless communication with the UE, wherein the cell identifier is associated with the base station (Page 8, Section 102…. HSS identifier); encrypting at least a portion of a message associated with the connection procedure, 
a.	Referring to claim 2:
	Regarding claim 2, Xin teaches the method of claim 1, wherein encrypting at least the portion of the message associated with the connection procedure comprises: encrypting portions of the message that includes private information (Page 7 and 8, Section 103…. encrypting private information).
a.	Referring to claims 3 and 22:
	Regarding claims 3 and 22, Xin teaches the method of claim 1, wherein encrypting at least the portion of the message comprises: encrypting an information element in the message using the cell identifier and the system parameter, the information element comprising one or more single-network slice selection assistance information (S-NS SAI) values or a list of S-NS SAI values (Page 8 and 9….. encryption using the location identifier and security parameter).
a.	Referring to claim 4
	Regarding claim 4, Xin teaches the method of claim 1, wherein the system parameter comprises a public parameter in identity-based cryptography (Page 8….. security parameter in an identity based cryptography).
a.	Referring to claim 5:
	Regarding claim 5, Xin teaches the method of claim 1, wherein encrypting at least the portion of the message associated with the connection procedure occurs before an access stratum 
a.	Referring to claims 6, 18 and 29:
	Regarding claims 6, 18 and 29, Xin teaches the method of claim 1, wherein receiving the system parameter 2 comprises: transmitting a registration request message to an access and mobility management function; and receiving the system parameter from the access and mobility management function as part of a registration accept message responsive to the registration request message (Para 2 and 8… registration upon visiting a network).
a.	Referring to claim 7:
	Regarding claim 7, Xin teaches the method of claim 1, further comprising: transmitting a registration request message to an access and mobility management function (Page 2 and 8… registration); and participating in an authentication procedure with the access and mobility management function based in part on the registration request message, wherein the system parameter is received as part of a non-access stratum message from the access and mobility management function based at least in part on the performing an authentication procedure (Page 8 and 9…. receiving the security parameter).
a.	Referring to claim 8:
	Regarding claim 8, Xin teaches the method of claim 7, wherein the non-access stratum message is integrity protected using a key derived based on the authentication procedure (See the rejection in claim 1…. encryption of the message).
a.	Referring to claim 9:
	Regarding claim 9, Xin teaches the method of claim 1, further comprising: identifying a temporary mobile subscriber identifier, a hash-based temporary mobile subscriber identifier, or a 
a.	Referring to claims 10 and 24:
	Regarding claims 10 and 24, Xin teaches the method of claim 1, further comprising: receiving a global unique temporary identifier based at least in part on a successful activation of non-access stratum security, wherein encrypting at least the portion of the message further comprises encrypting the information element in the message using the global unique temporary identifier (Para 2… temporary TMSI).
a.	Referring to claims 11 and 23:
	Regarding claims 11 and 23, Xin teaches the method of claim 1, further comprising: including in the at least the portion of the message a random parameter associated with the UE (Page 8, Section 102…. security parameter).
a.	Referring to claims 12 and 21:
	Regarding claims 12 and 21, Xin teaches the method of claim 1, wherein receiving the cell identifier during the connection procedure comprises: receiving a system information block during the connection procedure, the system information block comprising the cell identifier associated with the base station (Page 9, section 105… cell identifier).
a.	Referring to claim 13:
	Regarding claim 13, Xin teaches the method of claim 1, wherein encrypting at least the portion of the message associated with the connection procedure comprises: encrypting portions 
a.	Referring to claims 14, 17 and 19:
	Regarding claims 14, 17 and 19, Xin teaches the method of claim 1, wherein the network entity is a public key generator (PKG) or a key management function (Page 8…. public key function).
Allowable Subject Matter
Claims 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497